
	
		I
		111th CONGRESS
		1st Session
		H. R. 4138
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Cassidy, Mr. Fleming,
			 Mr. Boozman,
			 Mr. Herger,
			 Mr. Sessions,
			 Mr. Culberson,
			 Mr. Hall of Texas,
			 Mr. Whitfield,
			 Mr. Shimkus,
			 Mr. Buyer,
			 Mrs. Myrick,
			 Mr. Paulsen,
			 Mr. Rooney,
			 Ms. Granger,
			 Mr. Roskam,
			 Mrs. Blackburn,
			 Mr. Price of Georgia, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an update under the Medicare physician fee schedule, to be fully
		  paid for through medical liability reform, a pathway for biosimilar biological
		  products, and other means.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare SGR Improvement and
			 Reform Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Ensuring Continued Access to Physicians in
				Medicare
					Sec. 101. Improving Medicare physician payments.
					Sec. 102. Statement of policy.
					Title II—Deficit Protection and Fiscal Responsibility
					Subtitle A—Enacting Real Medical Liability Reform
					Sec. 201. Encouraging speedy resolution of claims.
					Sec. 202. Compensating patient injury.
					Sec. 203. Maximizing patient recovery.
					Sec. 204. Additional health benefits.
					Sec. 205. Punitive damages.
					Sec. 206. Authorization of payment of future damages to
				claimants in health care lawsuits.
					Sec. 207. Definitions.
					Sec. 208. Effect on other laws.
					Sec. 209. State flexibility and protection of states’
				rights.
					Sec. 210. Applicability; effective date.
					Subtitle B—Application of Medicare Improvement
				Fund
					Sec. 211. Application of Medicare Improvement Fund.
					Subtitle C—Pathway for Biosimilar Biological
				Products
					Sec. 221. Licensure pathway for biosimilar biological
				products.
					Sec. 222. Fees relating to biosimilar biological
				products.
					Sec. 223. Amendments to certain patent provisions.
					Subtitle D—Administrative Simplification
					Sec. 231. Administrative simplification.
				
			IEnsuring Continued
			 Access to Physicians in Medicare
			101.Improving
			 Medicare physician paymentsSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraphs:
				
					(10)2 percent
				annual update for years 2010 through 2013
						(A)In
				generalSubject to paragraphs
				(7)(B), (8)(B), and (9)(B) and subparagraph (B), in lieu of the update to the
				single conversion factor established in paragraph (1)(C) that would otherwise
				apply for each of 2010, 2011, 2012, and 2013, the update to the single
				conversion factor shall be 2 percent.
						(B)No effect on
				computation of conversion factor for 2014 and subsequent yearsThe conversion factor under this subsection
				shall be computed under paragraph (1)(A) for 2014 and subsequent years as if
				subparagraph (A) had never applied, subject to paragraph (11).
						(11)Update for 2014
				and possible subsequent years through 2019
						(A)In
				generalSubject to paragraphs
				(7)(B), (8)(B), and (9)(B) and subparagraph (B), in lieu of the update to the
				single conversion factor established in paragraph (1)(C) that would otherwise
				apply for 2014 and, at the Secretary’s discretion, for subsequent years ending
				not later than 2019, the update to the single conversion factor shall be such
				percentage for each such year as the Secretary determines will result in
				additional expenditures under this title in the aggregate for all such years of
				$26,400,000,000. Not later than October 1, 2013, the Secretary shall establish
				by regulation the method the Secretary will use in allocating the
				$26,400,000,000 under the previous sentence between 2014 and subsequent years.
				Such allocation shall be designed in a manner so that the single conversion
				factor for a year is not less than 79 percent of the conversion factor for the
				previous year.
						(B)Limited effect
				on computation of conversion factor for subsequent yearsThe conversion factor under this subsection
				shall be computed under paragraph (1)(A) for subsequent years as if
				subparagraph (A) had never applied, but taking into account the aggregate
				additional increase in expenditures permitted under such
				subparagraph.
						.
			102.Statement of
			 policyIt is the policy of the
			 Federal Government that the sustainable growth rate formula, upon which
			 physician payments are based for the Medicare program, should be permanently
			 repealed and replaced with a reimbursement policy that pays doctors an amount
			 reflecting the true cost of services provided in a high-quality and efficient
			 manner and uses a fiscally responsibly funding mechanism.
			IIDeficit
			 Protection and Fiscal Responsibility
			AEnacting Real
			 Medical Liability Reform
				201.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
					(1)upon proof of
			 fraud;
					(2)intentional
			 concealment; or
					(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
					Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.202.Compensating
			 patient injury
					(a)Unlimited amount
			 of damages for actual economic losses in health care lawsuitsIn
			 any health care lawsuit, nothing in this subtitle shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in subsection (b).
					(b)Additional
			 noneconomic damagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
					(c)No discount of
			 award for noneconomic damagesFor purposes of applying the
			 limitation in subsection (b), future noneconomic damages shall not be
			 discounted to present value. The jury shall not be informed about the maximum
			 award for noneconomic damages. An award for noneconomic damages in excess of
			 $250,000 shall be reduced either before the entry of judgment, or by amendment
			 of the judgment after entry of judgment, and such reduction shall be made
			 before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
					(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
					203.Maximizing
			 patient recovery
					(a)Court
			 supervision of share of damages actually paid to claimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits—
						(1)40 percent of the
			 first $50,000 recovered by the claimant(s).
						(2)331/3
			 percent of the next $50,000 recovered by the claimant(s).
						(3)25 percent of the
			 next $500,000 recovered by the claimant(s).
						(4)15 percent of any
			 amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
						(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
					204.Additional
			 health benefitsIn any health
			 care lawsuit involving injury or wrongful death, any party may introduce
			 evidence of collateral source benefits. If a party elects to introduce such
			 evidence, any opposing party may introduce evidence of any amount paid or
			 contributed or reasonably likely to be paid or contributed in the future by or
			 on behalf of the opposing party to secure the right to such collateral source
			 benefits. No provider of collateral source benefits shall recover any amount
			 against the claimant or receive any lien or credit against the claimant’s
			 recovery or be equitably or legally subrogated to the right of the claimant in
			 a health care lawsuit involving injury or wrongful death. This section shall
			 apply to any health care lawsuit that is settled as well as a health care
			 lawsuit that is resolved by a fact finder. This section shall not apply to
			 section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security
			 Act.
				205.Punitive
			 damages
					(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
						(1)whether punitive
			 damages are to be awarded and the amount of such award; and
						(2)the amount of
			 punitive damages following a determination of punitive liability.
						If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 amount of punitive damages
						(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
							(A)the severity of
			 the harm caused by the conduct of such party;
							(B)the duration of
			 the conduct or any concealment of it by such party;
							(C)the profitability
			 of the conduct to such party;
							(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
							(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
							(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
							(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
						206.Authorization
			 of payment of future damages to claimants in health care lawsuits
					(a)In
			 generalIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this subtitle.
					207.DefinitionsIn this subtitle:
					(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
					(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
					(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
						(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
						(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
						(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
						(D)any other publicly
			 or privately funded program.
						(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
					(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
					(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
					(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
					(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
					(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
					(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
					(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
					(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
					(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
					(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
					(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
					(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
					(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
					(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
					208.Effect on other
			 laws
					(a)Vaccine
			 Injury
						(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
							(A)this subtitle does
			 not affect the application of the rule of law to such an action; and
							(B)any rule of law
			 prescribed by this subtitle in conflict with a rule of law of such title XXI
			 shall not apply to such action.
							(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this subtitle or otherwise applicable law (as determined under this subtitle)
			 will apply to such aspect of such action.
						(b)Other Federal
			 LawExcept as provided in this section, nothing in this subtitle
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
					209.State
			 flexibility and protection of states’ rights
					(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this subtitle preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this subtitle. The provisions governing health care
			 lawsuits set forth in this subtitle supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
						(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this subtitle; or
						(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
						(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this subtitle
			 (including State standards of negligence) shall be governed by otherwise
			 applicable State or Federal law.
						(2)This subtitle shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this subtitle or create
			 a cause of action.
						(c)State
			 FlexibilityNo provision of this subtitle shall be construed to
			 preempt—
						(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this subtitle, notwithstanding section 202(a); or
						(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
						210.Applicability;
			 effective dateThis subtitle
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
				BApplication of
			 Medicare Improvement Fund
				211.Application of
			 Medicare Improvement FundSection 1898(b)(1) of the Social Security
			 Act (42 U.S.C. 1395iii(b)(1)) is amended by striking for services
			 furnished and all that follows and inserting for services
			 furnished on or after January 1, 2010, $0..
				CPathway for
			 Biosimilar Biological Products
				221.Licensure
			 pathway for biosimilar biological products
					(a)Licensure of
			 Biological Products as Biosimilar or InterchangeableSection 351
			 of the Public Health Service Act (42 U.S.C. 262) is amended—
						(1)in subsection
			 (a)(1)(A), by inserting under this subsection or subsection (k)
			 after biologics license; and
						(2)by adding at the
			 end the following:
							
								(k)Licensure of
				biological products as biosimilar or interchangeable
									(1)In
				generalAny person may submit an application for licensure of a
				biological product under this subsection.
									(2)Content
										(A)In
				general
											(i)Required
				informationAn application submitted under this subsection shall
				include information demonstrating that—
												(I)the biological
				product is biosimilar to a reference product based upon data derived
				from—
													(aa)analytical
				studies that demonstrate that the biological product is highly similar to the
				reference product notwithstanding minor differences in clinically inactive
				components;
													(bb)animal studies
				(including the assessment of toxicity); and
													(cc)a
				clinical study or studies (including the assessment of immunogenicity and
				pharmacokinetics or pharmacodynamics) that are sufficient to demonstrate
				safety, purity, and potency in 1 or more appropriate conditions of use for
				which the reference product is licensed and intended to be used and for which
				licensure is sought for the biological product;
													(II)the biological product and reference
				product utilize the same mechanism or mechanisms of action for the condition or
				conditions of use prescribed, recommended, or suggested in the proposed
				labeling, but only to the extent the mechanism or mechanisms of action are
				known for the reference product;
												(III)the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product have been previously approved for the reference
				product;
												(IV)the route of administration, the dosage
				form, and the strength of the biological product are the same as those of the
				reference product; and
												(V)the facility in which the biological
				product is manufactured, processed, packed, or held meets standards designed to
				assure that the biological product continues to be safe, pure, and
				potent.
												(ii)Determination
				by SecretaryThe Secretary may determine, in the Secretary's
				discretion, that an element described in clause (i)(I) is unnecessary in an
				application submitted under this subsection.
											(iii)Additional
				informationAn application submitted under this
				subsection—
												(I)shall include publicly available
				information regarding the Secretary’s previous determination that the reference
				product is safe, pure, and potent; and
												(II)may include any additional information in
				support of the application, including publicly available information with
				respect to the reference product or another biological product.
												(B)InterchangeabilityAn
				application (or a supplement to an application) submitted under this subsection
				may include information demonstrating that the biological product meets the
				standards described in paragraph (4).
										(3)Evaluation by
				SecretaryUpon review of an application (or a supplement to an
				application) submitted under this subsection, the Secretary shall license the
				biological product under this subsection if—
										(A)the Secretary
				determines that the information submitted in the application (or the
				supplement) is sufficient to show that the biological product—
											(i)is
				biosimilar to the reference product; or
											(ii)meets the
				standards described in paragraph (4), and therefore is interchangeable with the
				reference product; and
											(B)the applicant (or
				other appropriate person) consents to the inspection of the facility that is
				the subject of the application, in accordance with subsection (c).
										(4)Safety standards
				for determining interchangeabilityUpon review of an application
				submitted under this subsection or any supplement to such application, the
				Secretary shall determine the biological product to be interchangeable with the
				reference product if the Secretary determines that the information submitted in
				the application (or a supplement to such application) is sufficient to show
				that—
										(A)the biological
				product—
											(i)is biosimilar to
				the reference product; and
											(ii)can be expected
				to produce the same clinical result as the reference product in any given
				patient; and
											(B)for a biological
				product that is administered more than once to an individual, the risk in terms
				of safety or diminished efficacy of alternating or switching between use of the
				biological product and the reference product is not greater than the risk of
				using the reference product without such alternation or switch.
										(5)General
				rules
										(A)One reference
				product per applicationA biological product, in an application
				submitted under this subsection, may not be evaluated against more than 1
				reference product.
										(B)ReviewAn
				application submitted under this subsection shall be reviewed by the division
				within the Food and Drug Administration that is responsible for the review and
				approval of the application under which the reference product is
				licensed.
										(C)Risk evaluation
				and mitigation strategiesThe authority of the Secretary with
				respect to risk evaluation and mitigation strategies under the Federal Food,
				Drug, and Cosmetic Act shall apply to biological products licensed under this
				subsection in the same manner as such authority applies to biological products
				licensed under subsection (a).
										(D)Restrictions on
				biological products containing dangerous ingredientsIf information in an application submitted
				under this subsection, in a supplement to such an application, or otherwise
				available to the Secretary shows that a biological product—
											(i)is, bears, or
				contains a select agent or toxin listed in section 73.3 or 73.4 of title 42,
				section 121.3 or 121.4 of title 9, or section 331.3 of title 7, Code of Federal
				Regulations (or any successor regulations); or
											(ii)is, bears, or
				contains a controlled substance in schedule I or II of section 202 of the
				Controlled Substances Act, as listed in part 1308 of title 21, Code of Federal
				Regulations (or any successor regulations);
											the
				Secretary shall not license the biological product under this subsection unless
				the Secretary determines, after consultation with appropriate national security
				and drug enforcement agencies, that there would be no increased risk to the
				security or health of the public from licensing such biological product under
				this subsection.(6)Exclusivity for first interchangeable
				biological productUpon
				review of an application submitted under this subsection relying on the same
				reference product for which a prior biological product has received a
				determination of interchangeability for any condition of use, the Secretary
				shall not make a determination under paragraph (4) that the second or
				subsequent biological product is interchangeable for any condition of use until
				the earlier of—
										(A)1 year after the first commercial marketing
				of the first interchangeable biosimilar biological product to be approved as
				interchangeable for that reference product;
										(B)18 months after—
											(i)a final court decision on all patents in
				suit in an action instituted under subsection (l)(5) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
											(ii)the dismissal with or without prejudice of
				an action instituted under subsection (l)(5) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
											(C)(i)42 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has been sued under subsection (l)(5) and such litigation is
				still ongoing within such 42-month period; or
											(ii)18 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has not been sued under subsection (l)(5).
											For purposes of this paragraph, the
				term final court decision means a final decision of a court from
				which no appeal (other than a petition to the United States Supreme Court for a
				writ of certiorari) has been or can be taken.(7)Exclusivity for
				reference product
										(A)Effective date
				of biosimilar application approvalApproval of an application
				under this subsection may not be made effective by the Secretary until the date
				that is 12 years after the date on which the reference product was first
				licensed under subsection (a).
										(B)Filing
				periodAn application under this subsection may not be submitted
				to the Secretary until the date that is 4 years after the date on which the
				reference product was first licensed under subsection (a).
										(C)First
				licensureSubparagraphs (A) and (B) shall not apply to a license
				for or approval of—
											(i)a
				supplement for the biological product that is the reference product; or
											(ii)a
				subsequent application filed by the same sponsor or manufacturer of the
				biological product that is the reference product (or a licensor, predecessor in
				interest, or other related entity) for—
												(I)a change (not
				including a modification to the structure of the biological product) that
				results in a new indication, route of administration, dosing schedule, dosage
				form, delivery system, delivery device, or strength; or
												(II)a modification to
				the structure of the biological product that does not result in a change in
				safety, purity, or potency.
												(8)Pediatric
				studies
										(A)ExclusivityIf, before or after licensure of the
				reference product under subsection (a) of this section, the Secretary
				determines that information relating to the use of such product in the
				pediatric population may produce health benefits in that population, the
				Secretary makes a written request for pediatric studies (which shall include a
				timeframe for completing such studies), the applicant or holder of the approved
				application agrees to the request, such studies are completed using appropriate
				formulations for each age group for which the study is requested within any
				such timeframe, and the reports thereof are submitted and accepted in
				accordance with section 505A(d)(3) of the Federal Food, Drug, and Cosmetic Act
				the period referred to in paragraph (7)(A) of this subsection is deemed to be
				12 years and 6 months rather than 12 years.
										(B)ExceptionThe
				Secretary shall not extend the period referred to in subparagraph (A) of this
				paragraph if the determination under section 505A(d)(3) of the Federal Food,
				Drug, and Cosmetic Act is made later than 9 months prior to the expiration of
				such period.
										(C)Application of
				certain provisionsThe provisions of subsections (a), (d), (e),
				(f), (h), (j), (k), and (l) of section 505A of the Federal Food, Drug, and
				Cosmetic Act shall apply with respect to the extension of a period under
				subparagraph (A) of this paragraph to the same extent and in the same manner as
				such provisions apply with respect to the extension of a period under
				subsection (b) or (c) of section 505A of the Federal Food, Drug, and Cosmetic
				Act.
										(9)Guidance
				documents
										(A)In
				generalThe Secretary may, after opportunity for public comment,
				issue guidance in accordance, except as provided in subparagraph (B)(i), with
				section 701(h) of the Federal Food, Drug, and Cosmetic Act with respect to the
				licensure of a biological product under this subsection. Any such guidance may
				be general or specific.
										(B)Public
				comment
											(i)In
				generalThe Secretary shall provide the public an opportunity to
				comment on any proposed guidance issued under subparagraph (A) before issuing
				final guidance.
											(ii)Input regarding
				most valuable guidanceThe Secretary shall establish a process
				through which the public may provide the Secretary with input regarding
				priorities for issuing guidance.
											(C)No requirement
				for application considerationThe issuance (or non-issuance) of
				guidance under subparagraph (A) shall not preclude the review of, or action on,
				an application submitted under this subsection.
										(D)Requirement for
				product class-specific guidanceIf the Secretary issues product
				class-specific guidance under subparagraph (A), such guidance shall include a
				description of—
											(i)the criteria that
				the Secretary will use to determine whether a biological product is highly
				similar to a reference product in such product class; and
											(ii)the criteria, if
				available, that the Secretary will use to determine whether a biological
				product meets the standards described in paragraph (4).
											(E)Certain product
				classes
											(i)GuidanceThe
				Secretary may indicate in a guidance document that the science and experience,
				as of the date of such guidance, with respect to a product or product class
				(not including any recombinant protein) does not allow approval of an
				application for a license as provided under this subsection for such product or
				product class.
											(ii)Modification or
				reversalThe Secretary may issue a subsequent guidance document
				under subparagraph (A) to modify or reverse a guidance document under clause
				(i).
											(iii)No effect on
				ability to deny licenseClause (i) shall not be construed to
				require the Secretary to approve a product with respect to which the Secretary
				has not indicated in a guidance document that the science and experience, as
				described in clause (i), does not allow approval of such an application.
											(10)NamingThe Secretary shall ensure that the
				labeling and packaging of each biological product licensed under this
				subsection bears a name that uniquely identifies the biological product and
				distinguishes it from the reference product and any other biological products
				licensed under this subsection following evaluation against such reference
				product.
									(l)Patent notices;
				relationship to final approval
									(1)DefinitionsFor
				the purposes of this subsection, the term—
										(A)biosimilar
				product means the biological product that is the subject of the
				application under subsection (k);
										(B)relevant
				patent means a patent that—
											(i)expires after the
				date specified in subsection (k)(7)(A) that applies to the reference product;
				and
											(ii)could reasonably
				be asserted against the applicant due to the unauthorized making, use, sale, or
				offer for sale within the United States, or the importation into the United
				States of the biosimilar product, or materials used in the manufacture of the
				biosimilar product, or due to a use of the biosimilar product in a method of
				treatment that is indicated in the application;
											(C)reference
				product sponsor means the holder of an approved application or license
				for the reference product; and
										(D)interested
				third party means a person other than the reference product sponsor
				that owns a relevant patent, or has the right to commence or participate in an
				action for infringement of a relevant patent.
										(2)Handling of
				confidential informationAny entity receiving confidential
				information pursuant to this subsection shall designate one or more individuals
				to receive such information. Each individual so designated shall execute an
				agreement in accordance with regulations promulgated by the Secretary. The
				regulations shall require each such individual to take reasonable steps to
				maintain the confidentiality of information received pursuant to this
				subsection and use the information solely for purposes authorized by this
				subsection. The obligations imposed on an individual who has received
				confidential information pursuant to this subsection shall continue until the
				individual returns or destroys the confidential information, a court imposes a
				protective order that governs the use or handling of the confidential
				information, or the party providing the confidential information agrees to
				other terms or conditions regarding the handling or use of the confidential
				information.
									(3)Public notice by
				secretaryWithin 30 days of acceptance by the Secretary of an
				application filed under subsection (k), the Secretary shall publish a notice
				identifying—
										(A)the reference
				product identified in the application; and
										(B)the name and
				address of an agent designated by the applicant to receive notices pursuant to
				paragraph (4)(B).
										(4)Exchanges
				concerning patents
										(A)Exchanges with
				reference product sponsor
											(i)Within 30 days of
				the date of acceptance of the application by the Secretary, the applicant shall
				provide the reference product sponsor with a copy of the application and
				information concerning the biosimilar product and its production. This
				information shall include a detailed description of the biosimilar product, its
				method of manufacture, and the materials used in the manufacture of the
				product.
											(ii)Within 60 days of
				the date of receipt of the information required to be provided under clause
				(i), the reference product sponsor shall provide to the applicant a list of
				relevant patents owned by the reference product sponsor, or in respect of which
				the reference product sponsor has the right to commence an action of
				infringement or otherwise has an interest in the patent as such patent concerns
				the biosimilar product.
											(iii)If the reference
				product sponsor is issued or acquires an interest in a relevant patent after
				the date on which the reference product sponsor provides the list required by
				clause (ii) to the applicant, the reference product sponsor shall identify that
				patent to the applicant within 30 days of the date of issue of the patent, or
				the date of acquisition of the interest in the patent, as applicable.
											(B)Exchanges with
				interested third parties
											(i)At any time after
				the date on which the Secretary publishes a notice for an application under
				paragraph (3), any interested third party may provide notice to the designated
				agent of the applicant that the interested third party owns or has rights under
				1 or more patents that may be relevant patents. The notice shall identify at
				least 1 patent and shall designate an individual who has executed an agreement
				in accordance with paragraph (2) to receive confidential information from the
				applicant.
											(ii)Within 30 days of
				the date of receiving notice pursuant to clause (i), the applicant shall send
				to the individual designated by the interested third party the information
				specified in subparagraph (A)(i), unless the applicant and interested third
				party otherwise agree.
											(iii)Within 90 days
				of the date of receiving information pursuant to clause (ii), the interested
				third party shall provide to the applicant a list of relevant patents which the
				interested third party owns, or in respect of which the interested third party
				has the right to commence or participate in an action for infringement.
											(iv)If the interested
				third party is issued or acquires an interest in a relevant patent after the
				date on which the interested third party provides the list required by clause
				(iii), the interested third party shall identify that patent within 30 days of
				the date of issue of the patent, or the date of acquisition of the interest in
				the patent, as applicable.
											(C)Identification
				of basis for infringementFor any patent identified under clause
				(ii) or (iii) of subparagraph (A) or under clause (iii) or (iv) of subparagraph
				(B), the reference product sponsor or the interested third party, as
				applicable—
											(i)shall explain in
				writing why the sponsor or the interested third party believes the relevant
				patent would be infringed by the making, use, sale, or offer for sale within
				the United States, or importation into the United States, of the biosimilar
				product or by a use of the biosimilar product in treatment that is indicated in
				the application;
											(ii)may specify
				whether the relevant patent is available for licensing; and
											(iii)shall specify
				the number and date of expiration of the relevant patent.
											(D)Certification by
				applicant concerning identified relevant patentsNot later than 45 days after the date on
				which a patent is identified under clause (ii) or (iii) of subparagraph (A) or
				under clause (iii) or (iv) of subparagraph (B), the applicant shall send a
				written statement regarding each identified patent to the party that identified
				the patent. Such statement shall either—
											(i)state that the
				applicant will not commence marketing of the biosimilar product and has
				requested the Secretary to not grant final approval of the application before
				the date of expiration of the noticed patent; or
											(ii)provide a
				detailed written explanation setting forth the reasons why the applicant
				believes—
												(I)the making, use,
				sale, or offer for sale within the United States, or the importation into the
				United States, of the biosimilar product, or the use of the biosimilar product
				in a treatment indicated in the application, would not infringe the patent;
				or
												(II)the patent is
				invalid or unenforceable.
												(5)Action for
				infringement involving reference product sponsorIf an action for infringement concerning a
				relevant patent identified by the reference product sponsor under clause (ii)
				or (iii) of paragraph (4)(A), or by an interested third party under clause
				(iii) or (iv) of paragraph (4)(B), is brought within 60 days of the date of
				receipt of a statement under paragraph (4)(D)(ii), and the court in which such
				action has been commenced determines the patent is infringed prior to the date
				applicable under subsection (k)(7)(A) or (k)(8), the Secretary shall make
				approval of the application effective on the day after the date of expiration
				of the patent that has been found to be infringed. If more than one such patent
				is found to be infringed by the court, the approval of the application shall be
				made effective on the day after the date that the last such patent
				expires.
									(6)Notification of
				agreements
										(A)Requirements
											(i)Agreement
				between biosimilar product applicant and reference product
				sponsorIf a biosimilar product applicant under subsection (k)
				and the reference product sponsor enter into an agreement described in
				subparagraph (B), the applicant and sponsor shall each file the agreement in
				accordance with subparagraph (C).
											(ii)Agreement
				between biosimilar product applicantsIf 2 or more biosimilar product applicants
				submit an application under subsection (k) for biosimilar products with the
				same reference product and enter into an agreement described in subparagraph
				(B), the applicants shall each file the agreement in accordance with
				subparagraph (C).
											(B)Subject matter
				of agreementAn agreement
				described in this subparagraph—
											(i)is
				an agreement between the biosimilar product applicant under subsection (k) and
				the reference product sponsor or between 2 or more biosimilar product
				applicants under subsection (k) regarding the manufacture, marketing, or sale
				of—
												(I)the biosimilar
				product (or biosimilar products) for which an application was submitted;
				or
												(II)the reference
				product;
												(ii)includes any agreement between the
				biosimilar product applicant under subsection (k) and the reference product
				sponsor or between 2 or more biosimilar product applicants under subsection (k)
				that is contingent upon, provides a contingent condition for, or otherwise
				relates to an agreement described in clause (i); and
											(iii)excludes any agreement that solely
				concerns—
												(I)purchase orders
				for raw material supplies;
												(II)equipment and
				facility contracts;
												(III)employment or
				consulting contracts; or
												(IV)packaging and
				labeling contracts.
												(C)Filing
											(i)In
				generalThe text of an
				agreement required to be filed by subparagraph (A) shall be filed with the
				Assistant Attorney General and the Federal Trade Commission not later
				than—
												(I)10 business days
				after the date on which the agreement is executed; and
												(II)prior to the date
				of the first commercial marketing of, for agreements described in subparagraph
				(A)(i), the biosimilar product that is the subject of the application or, for
				agreements described in subparagraph (A)(ii), any biosimilar product that is
				the subject of an application described in such subparagraph.
												(ii)If agreement
				not reduced to textIf an agreement required to be filed by
				subparagraph (A) has not been reduced to text, the persons required to file the
				agreement shall each file written descriptions of the agreement that are
				sufficient to disclose all the terms and conditions of the agreement.
											(iii)CertificationThe chief executive officer or the company
				official responsible for negotiating any agreement required to be filed by
				subparagraph (A) shall include in any filing under this paragraph a
				certification as follows: I declare under penalty of perjury that the
				following is true and correct: The materials filed with the Federal Trade
				Commission and the Department of Justice under section 351(l)(6) of the Public
				Health Service Act, with respect to the agreement referenced in this
				certification: (1) represent the complete, final, and exclusive agreement
				between the parties; (2) include any ancillary agreements that are contingent
				upon, provide a contingent condition for, or are otherwise related to, the
				referenced agreement; and (3) include written descriptions of any oral
				agreements, representations, commitments, or promises between the parties that
				are responsive to such section and have not been reduced to
				writing..
											(D)Disclosure
				exemptionAny information or documentary material filed with the
				Assistant Attorney General or the Federal Trade Commission pursuant to this
				paragraph shall be exempt from disclosure under section 552 of title 5, United
				States Code, and no such information or documentary material may be made
				public, except as may be relevant to any administrative or judicial action or
				proceeding. Nothing in this subparagraph prevents disclosure of information or
				documentary material to either body of the Congress or to any duly authorized
				committee or subcommittee of the Congress.
										(E)Enforcement
											(i)Civil
				penaltyAny person that violates a provision of this paragraph
				shall be liable for a civil penalty of not more than $11,000 for each day on
				which the violation occurs. Such penalty may be recovered in a civil
				action—
												(I)brought by the
				United States; or
												(II)brought by the
				Federal Trade Commission in accordance with the procedures established in
				section 16(a)(1) of the Federal Trade Commission Act.
												(ii)Compliance and
				equitable reliefIf any person violates any provision of this
				paragraph, the United States district court may order compliance, and may grant
				such other equitable relief as the court in its discretion determines necessary
				or appropriate, upon application of the Assistant Attorney General or the
				Federal Trade Commission.
											(F)RulemakingThe
				Federal Trade Commission, with the concurrence of the Assistant Attorney
				General and by rule in accordance with section 553 of title 5, United States
				Code, consistent with the purposes of this paragraph—
											(i)may define the
				terms used in this paragraph;
											(ii)may exempt
				classes of persons or agreements from the requirements of this paragraph;
				and
											(iii)may prescribe
				such other rules as may be necessary and appropriate to carry out the purposes
				of this paragraph.
											(G)Savings
				clauseAny action taken by
				the Assistant Attorney General or the Federal Trade Commission, or any failure
				of the Assistant Attorney General or the Commission to take action, under this
				paragraph shall not at any time bar any proceeding or any action with respect
				to any agreement between a biosimilar product applicant under subsection (k)
				and the reference product sponsor, or any agreement between biosimilar product
				applicants under subsection (k), under any other provision of law, nor shall
				any filing under this paragraph constitute or create a presumption of any
				violation of any competition
				laws.
										.
						(b)DefinitionsSection
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)) is amended—
						(1)by striking In this section, the
			 term biological product means and inserting the
			 following:
							
								In this
			 section:(1)The term biological product
				means
								;
						(2)in paragraph (1),
			 as so designated, by inserting protein (except any chemically
			 synthesized polypeptide), after allergenic product,;
			 and
						(3)by adding at the end the following:
							
								(2)The term biosimilar or
				biosimilarity, in reference to a biological product that is the
				subject of an application under subsection (k), means—
									(A)that the
				biological product is highly similar to the reference product notwithstanding
				minor differences in clinically inactive components; and
									(B)there are no
				clinically meaningful differences between the biological product and the
				reference product in terms of the safety, purity, and potency of the
				product.
									(3)The term
				interchangeable or interchangeability, in reference
				to a biological product that is shown to meet the standards described in
				subsection (k)(4), means that the biological product may be substituted for the
				reference product without the intervention of the health care provider who
				prescribed the reference product.
								(4)The term reference product
				means the single biological product licensed under subsection (a) against which
				a biological product is evaluated in an application submitted under subsection
				(k).
								.
						(c)Products
			 Previously Approved Under Section 505
						(1)Requirement to
			 follow section 351Except as provided in paragraph (2), an
			 application for a biological product shall be submitted under section 351 of
			 the Public Health Service Act (42 U.S.C. 262) (as amended by this Act).
						(2)ExceptionAn
			 application for a biological product may be submitted under section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) if—
							(A)such biological
			 product is in a product class for which a biological product in such product
			 class is the subject of an application approved under such section 505 not
			 later than the date of enactment of this Act; and
							(B)such
			 application—
								(i)has
			 been submitted to the Secretary of Health and Human Services (referred to in
			 this Act as the Secretary) before the date of enactment of this
			 Act; or
								(ii)is
			 submitted to the Secretary not later than the date that is 10 years after the
			 date of enactment of this Act.
								(3)LimitationNotwithstanding
			 paragraph (2), an application for a biological product may not be submitted
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 if there is another biological product approved under subsection (a) of section
			 351 of the Public Health Service Act that could be a reference product with
			 respect to such application (within the meaning of such section 351) if such
			 application were submitted under subsection (k) of such section 351.
						(4)Deemed approved
			 under section 351An approved application for a biological
			 product under section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355) shall be deemed to be a license for the biological product under
			 such section 351 on the date that is 10 years after the date of enactment of
			 this Act.
						(5)DefinitionsFor
			 purposes of this subsection, the term biological product has the
			 meaning given such term under section 351 of the Public Health Service Act (42
			 U.S.C. 262) (as amended by this Act).
						222.Fees relating to
			 biosimilar biological productsSubparagraph (B) of section 735(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g(1)) is amended by
			 inserting , including licensure of a biological product under section
			 351(k) of such Act before the period at the end.
				223.Amendments to
			 certain patent provisions
					(a)Section 271(e)(2) of title 35, United
			 States Code is amended—
						(1)in subparagraph
			 (A), by striking or after patent,;
						(2)in subparagraph
			 (B), by adding or after the comma at the end;
						(3)by inserting the
			 following after subparagraph (B):
							
								(C)a statement under section 351(l)(4)(D)(ii)
				of the Public Health Service Act,
								;
				and
						(4)in the matter
			 following subparagraph (C) (as added by paragraph (3)), by inserting before the
			 period the following: , or if the statement described in subparagraph
			 (C) is provided in connection with an application to obtain a license to engage
			 in the commercial manufacture, use, or sale of a biological product claimed in
			 a patent or the use of which is claimed in a patent before the expiration of
			 such patent.
						(b)Section 271(e)(4) of title 35, United
			 States Code, is amended by striking in paragraph (2) in both
			 places it appears and inserting in paragraph (2)(A) or
			 (2)(B).
					DAdministrative
			 Simplification
				231.Administrative
			 simplification
					(a)Operating Rules
			 for Health Information Transactions
						(1)Definition of
			 operating rulesSection 1171 of the Social Security Act (42
			 U.S.C. 1320d) is amended by adding at the end the following:
							
								(9)Operating
				rulesThe term operating rules means the necessary
				business rules and guidelines for the electronic exchange of information that
				are not defined by a standard or its implementation specifications as adopted
				for purposes of this
				part.
								.
						(2)Operating rules
			 and complianceSection 1173 of the Social Security Act (42 U.S.C.
			 1320d–2) is amended—
							(A)in subsection
			 (a)(2), by adding at the end the following new subparagraph:
								
									(J)Electronic funds
				transfers.
									;
				and
							(B)by adding at the
			 end the following new subsections:
								
									(g)Operating
				rules
										(1)In
				generalThe Secretary shall adopt a single set of operating rules
				for each transaction described in subsection (a)(2) with the goal of creating
				as much uniformity in the implementation of the electronic standards as
				possible. Such operating rules shall be consensus-based and reflect the
				necessary business rules affecting health plans and health care providers and
				the manner in which they operate pursuant to standards issued under Health
				Insurance Portability and Accountability Act of 1996.
										(2)Operating rules
				developmentIn adopting operating rules under this subsection,
				the Secretary shall rely on recommendations for operating rules developed by a
				qualified nonprofit entity, as selected by the Secretary, that meets the
				following requirements:
											(A)The entity focuses
				its mission on administrative simplification.
											(B)The entity
				demonstrates an established multi-stakeholder and consensus-based process for
				development of operating rules, including representation by or participation
				from health plans, health care providers, vendors, relevant Federal agencies,
				and other standard development organizations.
											(C)The entity has
				established a public set of guiding principles that ensure the operating rules
				and process are open and transparent.
											(D)The entity
				coordinates its activities with the HIT Policy Committee and the HIT Standards
				Committee (as established under title XXX of the Public Health Service Act) and
				complements the efforts of the Office of the National Healthcare Coordinator
				and its related health information exchange goals.
											(E)The entity
				incorporates national standards, including the transaction standards issued
				under Health Insurance Portability and Accountability Act of 1996.
											(F)The entity
				supports nondiscrimination and conflict of interest policies that demonstrate a
				commitment to open, fair, and nondiscriminatory practices.
											(G)The entity allows
				for public review and updates of the operating rules.
											(3)Review and
				recommendationsThe National Committee on Vital and Health
				Statistics shall—
											(A)review the
				operating rules developed by a nonprofit entity described under paragraph
				(2);
											(B)determine whether
				such rules represent a consensus view of the health care industry and are
				consistent with and do not alter current standards;
											(C)evaluate whether
				such rules are consistent with electronic standards adopted for health
				information technology; and
											(D)submit to the
				Secretary a recommendation as to whether the Secretary should adopt such
				rules.
											(4)Implementation
											(A)In
				generalThe Secretary shall adopt operating rules under this
				subsection, by regulation in accordance with subparagraph (C), following
				consideration of the rules developed by the non-profit entity described in
				paragraph (2) and the recommendation submitted by the National Committee on
				Vital and Health Statistics under paragraph (3)(D) and having ensured
				consultation with providers.
											(B)Adoption
				requirements; effective dates
												(i)Eligibility for
				a health plan and health claim statusThe set of operating rules
				for transactions for eligibility for a health plan and health claim status
				shall be adopted not later than July 1, 2011, in a manner ensuring that such
				rules are effective not later than January 1, 2013, and may allow for the use
				of a machine readable identification card.
												(ii)Electronic
				funds transfers and health care payment and remittance adviceThe
				set of operating rules for electronic funds transfers and health care payment
				and remittance advice shall be adopted not later than July 1, 2012, in a manner
				ensuring that such rules are effective not later than January 1, 2014.
												(iii)Other
				completed transactionsThe set of operating rules for the
				remainder of the completed transactions described in subsection (a)(2),
				including health claims or equivalent encounter information, enrollment and
				disenrollment in a health plan, health plan premium payments, and referral
				certification and authorization, shall be adopted not later than July 1, 2014,
				in a manner ensuring that such rules are effective not later than January 1,
				2016.
												(C)Expedited
				rulemakingThe Secretary shall promulgate an interim final rule
				applying any standard or operating rule recommended by the National Committee
				on Vital and Health Statistics pursuant to paragraph (3). The Secretary shall
				accept public comments on any interim final rule published under this
				subparagraph for 60 days after the date of such publication.
											(h)Compliance
										(1)Health plan
				certification
											(A)Eligibility for
				a health plan, health claim status, electronic funds transfers, health care
				payment and remittance adviceNot later than December 31, 2013, a
				health plan shall file a statement with the Secretary, in such form as the
				Secretary may require, certifying that the data and information systems for
				such plan are in compliance with any applicable standards (as described under
				paragraph (7) of section 1171) and operating rules (as described under
				paragraph (9) of such section) for electronic funds transfers, eligibility for
				a health plan, health claim status, and health care payment and remittance
				advice, respectively.
											(B)Other completed
				transactionsNot later than December 31, 2015, a health plan
				shall file a statement with the Secretary, in such form as the Secretary may
				require, certifying that the data and information systems for such plan are in
				compliance with any applicable standards and operating rules for the remainder
				of the completed transactions described in subsection (a)(2), including health
				claims or equivalent encounter information, enrollment and disenrollment in a
				health plan, health plan premium payments, and referral certification and
				authorization, respectively. A health plan shall provide the same level of
				documentation to certify compliance with such transactions as is required to
				certify compliance with the transactions specified in subparagraph (A).
											(2)Documentation of
				complianceA health plan shall provide the Secretary, in such
				form as the Secretary may require, with adequate documentation of compliance
				with the standards and operating rules described under paragraph (1). A health
				plan shall not be considered to have provided adequate documentation and shall
				not be certified as being in compliance with such standards, unless the health
				plan—
											(A)demonstrates to
				the Secretary that the plan conducts the electronic transactions specified in
				paragraph (1) in a manner that fully complies with the regulations of the
				Secretary; and
											(B)provides
				documentation showing that the plan has completed end-to-end testing for such
				transactions with their partners, such as hospitals and physicians.
											(3)Service
				contractsA health plan shall be required to comply with any
				applicable certification and compliance requirements (and provide the Secretary
				with adequate documentation of such compliance) under this subsection for any
				entities that provide services pursuant to a contract with such health
				plan.
										(4)Certification by
				outside entityThe Secretary may contract with an independent,
				outside entity to certify that a health plan has complied with the requirements
				under this subsection, provided that the certification standards employed by
				such entities are in accordance with any standards or rules issued by the
				Secretary.
										(5)Compliance with
				revised standards and rulesA health plan (including entities
				described under paragraph (3)) shall comply with the certification and
				documentation requirements under this subsection for any interim final rule
				promulgated by the Secretary under subsection (i) that amends any standard or
				operating rule described under paragraph (1) of this subsection. A health plan
				shall comply with such requirements not later than the effective date of the
				applicable interim final rule.
										(6)Audits of health
				plansThe Secretary shall conduct periodic audits to ensure that
				health plans (including entities described under paragraph (3)) are in
				compliance with any standards and operating rules that are described under
				paragraph (1).
										(i)Review and
				amendment of standards and rules
										(1)EstablishmentNot
				later than January 1, 2014, the Secretary shall establish a review committee
				(as described under paragraph (4)).
										(2)Evaluations and
				Reports
											(A)HearingsNot
				later than April 1, 2014, and not less than biennially thereafter, the
				Secretary, acting through the review committee, shall conduct hearings to
				evaluate and review the existing standards and operating rules established
				under this section.
											(B)ReportNot
				later than July 1, 2014, and not less than biennially thereafter, the review
				committee shall provide recommendations for updating and improving such
				standards and rules. The review committee shall recommend a single set of
				operating rules per transaction standard and maintain the goal of creating as
				much uniformity as possible in the implementation of the electronic
				standards.
											(3)Interim final
				rulemaking
											(A)In
				generalAny recommendations to amend existing standards and
				operating rules that have been approved by the review committee and reported to
				the Secretary under paragraph (2)(B) shall be adopted by the Secretary through
				promulgation of an interim final rule not later than 90 days after receipt of
				the committee's report.
											(B)Public
				comment
												(i)Public comment
				periodThe Secretary shall accept public comments on any interim
				final rule published under this paragraph for 60 days after the date of such
				publication.
												(ii)Effective
				dateThe effective date of any amendment to existing standards or
				operating rules that is adopted through an interim final rule published under
				this paragraph shall be 25 months following the close of such public comment
				period.
												(4)Review
				committee
											(A)DefinitionFor
				the purposes of this subsection, the term review committee means a
				committee within the Department of Health and Human services that has been
				designated by the Secretary to carry out this subsection, including—
												(i)the National
				Committee on Vital and Health Statistics; or
												(ii)any appropriate
				committee as determined by the Secretary.
												(B)Coordination of
				HIT StandardsIn developing recommendations under this
				subsection, the review committee shall consider the standards approved by the
				Office of the National Coordinator for Health Information Technology.
											(j)Penalties
										(1)Penalty
				fee
											(A)In
				generalNot later than April 1, 2014, and annually thereafter,
				the Secretary shall assess a penalty fee (as determined under subparagraph (B))
				against a health plan that has failed to meet the requirements under subsection
				(h) with respect to certification and documentation of compliance with the
				standards (and their operating rules) as described under paragraph (1) of such
				subsection.
											(B)Fee
				amountSubject to subparagraphs (C), (D), and (E), the Secretary
				shall assess a penalty fee against a health plan in the amount of $1 per
				covered life until certification is complete. The penalty shall be assessed per
				person covered by the plan for which its data systems for major medical
				policies are not in compliance and shall be imposed against the health plan for
				each day that the plan is not in compliance with the requirements under
				subsection (h).
											(C)Additional
				penalty for misrepresentationA health plan that knowingly
				provides inaccurate or incomplete information in a statement of certification
				or documentation of compliance under subsection (h) shall be subject to a
				penalty fee that is double the amount that would otherwise be imposed under
				this subsection.
											(D)Annual fee
				increaseThe amount of the penalty fee imposed under this
				subsection shall be increased on an annual basis by the annual percentage
				increase in total national health care expenditures, as determined by the
				Secretary.
											(E)Penalty
				limitA penalty fee assessed against a health plan under this
				subsection shall not exceed, on an annual basis—
												(i)an
				amount equal to $20 per covered life under such plan; or
												(ii)an amount equal
				to $40 per covered life under the plan if such plan has knowingly provided
				inaccurate or incomplete information (as described under subparagraph
				(C)).
												(F)Determination of
				covered individualsThe Secretary shall determine the number of
				covered lives under a health plan based upon the most recent statements and
				filings that have been submitted by such plan to the Securities and Exchange
				Commission.
											(2)Notice and
				Dispute ProcedureThe Secretary shall establish a procedure for
				assessment of penalty fees under this subsection that provides a health plan
				with reasonable notice and a dispute resolution procedure prior to provision of
				a notice of assessment by the Secretary of the Treasury (as described under
				paragraph (4)(B)).
										(3)Penalty fee
				reportNot later than May 1, 2014, and annually thereafter, the
				Secretary shall provide the Secretary of the Treasury with a report identifying
				those health plans that have been assessed a penalty fee under this
				subsection.
										(4)Collection of
				penalty fee
											(A)In
				GeneralThe Secretary of the Treasury, acting through the
				Financial Management Service, shall administer the collection of penalty fees
				from health plans that have been identified by the Secretary in the penalty fee
				report provided under paragraph (3).
											(B)NoticeNot
				later than August 1, 2014, and annually thereafter, the Secretary of the
				Treasury shall provide notice to each health plan that has been assessed a
				penalty fee by the Secretary under this subsection. Such notice shall include
				the amount of the penalty fee assessed by the Secretary and the due date for
				payment of such fee to the Secretary of the Treasury (as described in
				subparagraph (C)).
											(C)Payment due
				datePayment by a health plan for a penalty fee assessed under
				this subsection shall be made to the Secretary of the Treasury not later than
				November 1, 2014, and annually thereafter.
											(D)Unpaid penalty
				feesAny amount of a penalty fee assessed against a health plan
				under this subsection for which payment has not been made by the due date
				provided under subparagraph (C) shall be—
												(i)increased by the
				interest accrued on such amount, as determined pursuant to the underpayment
				rate established under section 6601 of the Internal Revenue Code of 1986;
				and
												(ii)treated as a
				past-due, legally enforceable debt owed to a Federal agency for purposes of
				section 6402(d) of the Internal Revenue Code of 1986.
												(E)Administrative
				feesAny fee charged or allocated for collection activities
				conducted by the Financial Management Service will be passed on to a health
				plan on a pro-rata basis and added to any penalty fee collected from the
				plan.
											.
							(b)Promulgation of
			 rules
						(1)Unique health
			 plan identifierThe Secretary shall promulgate a final rule to
			 establish a unique health plan identifier (as described in section 1173(b) of
			 the Social Security Act (42 U.S.C. 1320d–2(b))) based on the input of the
			 National Committee of Vital and Health Statistics. The Secretary may do so on
			 an interim final basis and such rule shall be effective not later than October
			 1, 2012.
						(2)Electronic funds
			 transferThe Secretary shall promulgate a final rule to establish
			 a standard for electronic funds transfers (as described in section
			 1173(a)(2)(J) of the Social Security Act, as added by subsection (a)(2)(A)).
			 The Secretary may do so on an interim final basis and shall adopt such standard
			 not later than January 1, 2012, in a manner ensuring that such standard is
			 effective not later than January 1, 2014.
						(c)Expansion of
			 electronic transactions in MedicareSection 1862(a) of the Social
			 Security Act (42 U.S.C. 1395y(a)) is amended—
						(1)in paragraph (23),
			 by striking the or at the end;
						(2)in paragraph (24),
			 by striking the period and inserting ; or; and
						(3)by inserting after
			 paragraph (24) the following new paragraph:
							
								(25)not later than January 1, 2014, for which
				the payment is other than by electronic funds transfer (EFT) or an electronic
				remittance in a form as specified in ASC X12 835 Health Care Payment and
				Remittance Advice or subsequent
				standard.
								.
						(d)Medicare and
			 medicaid compliance reportsNot later than July 1, 2013, the
			 Secretary of Health and Human Services shall submit a report to the Chairs and
			 Ranking Members of the Committee on Ways and Means and the Committee on Energy
			 and Commerce of the House of Representatives and the Chairs and Ranking Members
			 of the Committee on Health, Education, Labor, and Pensions and the Committee on
			 Finance of the Senate on the extent to which the Medicare program and providers
			 that serve beneficiaries under that program, and State Medicaid programs and
			 providers that serve beneficiaries under those programs, transact
			 electronically in accordance with transaction standards issued under the Health
			 Insurance Portability and Accountability Act of 1996, part C of title XI of the
			 Social Security Act, and regulations promulgated under such Acts.
					
